Citation Nr: 1736224	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 10, 1973 to December 27, 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the RO certified to the Board the present issue as well as the issue of entitlement to service connection for right ankle degenerative joint disease (DJD), status post fracture.  The Board remanded both issues in September 2016 for further development.  Subsequently, the RO granted service connection for right ankle DJD in a February 2017 rating decision.  As this represents a full grant of the Veteran's claim, the issue is no longer before the Board.  However, the left ankle issue was denied in the February 2017 supplemental statement of the case (SSOC), and therefore has been returned to the Board for further appellate action. 

The Veteran was scheduled for a Travel Board hearing in August 2016.  However, he did not appear at the scheduled time and place.  In September 2016, the Veteran provided adequate explanation for his non-appearance and requested the hearing be re-scheduled.  In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While further delay in adjudication is regrettable, the Board finds additional development is necessary. 

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Initially, the Board notes the Veteran underwent a VA examination in May 2010.  However, the examiner only proffered an opinion as to the etiology of the Veteran's right ankle condition.  No opinion was offered regarding the left ankle. 

Upon the Board's September 2016 remand, the examiner provided a medical opinion for the left ankle condition in October 2016.  In her addendum, the VA examiner opined the left ankle condition was less likely as not caused by or related to the right ankle disability.  The examiner reasoned that the Osteoarthritis in the right ankle was mild and common, meaning it would be unlikely to alter the gait enough to cause or aggravate arthritis in the contralateral joint.  Additionally, the examiner stated there was no clear evidence suggesting an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage, causing partial or complete paralysis of the damaged leg.  Alternatively, the examiner noted the injury would have to cause shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters.  According to the examiner's opinion, this discrepancy in length would result in an altered gait pattern showing an obvious lurching type gait.  The examiner further stated this type of injury would have to be present for an extended period of time before impacting the opposite undamaged lower extremity.  

Lengthy discussion of the physical impact an injured joint might have on the opposing uninjured joint notwithstanding, the Board finds the medical opinion inadequate because it fails to consider and discuss evidence in the record.  Specifically, the examiner failed to discuss evidence received in February 2010 indicating the Veteran underwent surgery to repair ligaments in his left ankle in September 1986.  This medical evidence reveals a diagnosis of chronic instability of the left ankle due to recurrent sprain and strain.  The evidence further indicates inversion of stress films showed increase of the left over the right by "15 to 20" with a talar tilt showing instability of the lateral ligaments of the left ankle."  Indeed, the Veteran reported favoring his left ankle after injuring his right ankle in service, which led to his surgery.  Although the Veteran has provided differing timelines for his surgery ranging from two to six years after his in-service injury, the medical evidence submitted corroborates the fact that he underwent surgery on his left ankle after his in-service injury.  As such, the Board finds the Veteran's lay statements and the medical evidence should be considered and addressed in a medical opinion.  

Additionally, this finding is supported by private medical records received in July 2017 which suggest a possible connection between the 1986 surgery and the Veteran's service-connected right ankle disability.  This medical evidence should also be considered and discussed in a medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an examiner with sufficient experience and expertise to render the requested opinion.  Upon a review of the record, the physician must state whether any degree of the Veteran's left ankle condition at least as likely as not (a 50 percent probability or greater) was caused, aggravated, or is otherwise related to his service-connected right ankle disability.  The examiner must specifically consider and discuss the Veteran's lay statements and other evidence, to specifically include the 1986 left ankle medical evidence and the July 2017 private medical records.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.  

2.  Undertake any other development determined to be warranted. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




